DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 8 and their dependent thereof, the prior of record, specifically   James Tsui, Chi-Hao Cheng, and Baker et al. (US 2002/0159516) discloses digitizing radar signals by means of a digitization device; generating spectra from the radar signals that are digitized, via FFT computation; and real-time selection of signals in all spectra resulting from the different FFT computations, performed via the selection algorithm; wherein the FFT computation comprises at least a multi-FFT processing.
	However, none of the prior art cited alone or in combination provides the motivation to teach  the multi-FFT processing comprising simultaneous FFT computation of different FFT sizes, as different FFT computations, with automatic selection of the different FFT sizes via a selection algorithm, from among sizes stored in the at least one memory; wherein in the simultaneous FFT computation, different signal detection thresholds associated with the different FFT sizes used and placed in increasing order in the at least one memory, are separated by a constant value of between 4dB and 10dB.

	Regarding claim 12, the prior of record, specifically James Tsui, Chi-Hao Cheng, and Baker et al. (US 2002/0159516) discloses digitizing radar signals by means of a digitization device; generating spectra from the radar signals that are digitized, via FFT computation; wherein the FFT computation comprises at least a multi-FFT processing; and real-time selection 
	However, none of the prior art cited alone or in combination provides the motivation to teach the multi-FFT processing comprising simultaneous FFT computation of different FFT sizes, as different FFT computations, with automatic selection of said different FFT sizes via a selection algorithm, from among sizes stored in said at least one memory; wherein at said real-time selection of signals, execution of the selection algorithm allows implementation of at least delimiting of at least one rectangular zone around each detected signal of a spectrum obtained for each size of said different FFT sizes used in said simultaneous FFT computation, and optionally one or more of: superimposing zones of said spectra taking into account time and frequency details of each FFT size of the different FFT sizes used in said FFT computation; selecting signals zone-by-zone in accordance with at least one memorized, predefined criterion relating to a duration of said signals wherein at the selecting signals zone-by zone, if at least two superimposed zones overlap, then said method further comprises at least one of: comparing the duration of the signals contained in each zone of the zones, each duration being compared with a memorized threshold value dependent upon an FFT size of the different FFT sizes used for the simultaneous FFT computation; for a given FFT size, if the duration of a signal of said signals is longer than the memorized threshold value corresponding to said FFT size that is selected by the at least one set of signal-related programs, then said signal is retained and memorized and other signals of said signals contained in said zones and corresponding to different FFT sizes are removed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648